Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the application filed on 02/25/2021.
Claims 16-31 are currently pending.
Claims 1-15 are canceled in a preliminary amendment.
Claims 16-31 are newly added.
Claims 16-24 are rejected.
Claims 25-31 are allowable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-9 of U.S. Patent No. 10959221 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 10959221 B2.  The similarities have been color coded.

Claim # in Instant Application
( 17/184,961)
Claim # in Patent No. US 10959221 B2
16. (New)   A method for a base station in a cell of a wireless system using a transmission frame structure, each frame comprising a plurality of subframes, each subframe comprising a plurality of time slots, each time slot comprising a plurality of orthogonal frequency division multiplexing (OFDM) symbols, the method comprising: broadcasting a signal containing a cell identity associated with the cell; scrambling data before modulation based on the cell identity; modulating the scrambled data to produce modulated data symbols; mapping the modulated data symbols to a plurality of OFDM subcarriers in a subchannel, wherein the plurality of OFDM subcarriers are within a frequency channel in a time slot; transmitting data over the subchannel to a mobile station in the cell; and transmitting pilot symbols with the data, wherein the pilot symbols are mapped to one or more OFDM subcarriers in the frequency channel based on the cell identity.

Claim 1. A method for a base station in a cell of a multi-cell wireless system, the method comprising: broadcasting a signal containing a cell identity associated with the cell; scrambling data before modulation based on the cell identity; modulating the scrambled data to produce modulated data symbols; mapping the modulated data symbols to a plurality of orthogonal frequency division multiplexing (OFDM) subcarriers in a subchannel, wherein the base station uses a transmission frame structure, each frame comprising a plurality of subframes, each subframe comprising a plurality of time slots, and each time slot comprising a plurality of OFDM symbols; and transmitting data over the subchannel to a mobile station in the cell. symbols; and the modulated data symbols are mapped to the plurality of OFDM subcarriers in the subchannel.
7. The method of claim 1, wherein training symbols are transmitted with the modulated data.

9. The method of claim 7, wherein the training symbols are mapped to OFDM subcarriers in the frequency channel based on the cell identity.
 17
2
18
3
19
4
20
5
21
6
22
8
23
8

Claim 24 is also rejected for depending from a rejected base claim.

Claims 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-9 of U.S. Patent No. 10368347 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 16 of the instant application merely broaden the scope of claim 1 by omitting limitations such as, “forming a subchannel by selecting a plurality of OFDM subcarriers.” 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 10368347 B2.  The similarities have been color coded.

Claim # in Instant Application
( 17/184,961)
Claim # in Patent No. US  10368347 B2
16. (New)   A method for a base station in a cell of a wireless system using a transmission frame structure, each frame comprising a plurality of subframes, each subframe comprising a plurality of time slots, each time slot comprising a plurality of orthogonal frequency division multiplexing (OFDM) symbols, the method comprising: broadcasting a signal containing a cell identity associated with the cell; scrambling data before modulation based on the cell identity; modulating the scrambled data to produce modulated data symbols; mapping the modulated data symbols to a plurality of OFDM subcarriers in a subchannel, wherein the plurality of OFDM subcarriers are within a frequency channel in a time slot; transmitting data over the subchannel to a mobile station in the cell; and transmitting pilot symbols with the data, wherein the pilot symbols are mapped to one or more OFDM subcarriers in the frequency channel based on the cell identity.

Claim 1.  A method for a base station in a cell of a multi-cell wireless system using a transmission frame structure, each frame comprising a plurality of subframes, each subframe comprising a plurality of time slots, each time slot comprising a plurality of orthogonal frequency division multiplexing (OFDM) symbols, the method comprising: broadcasting a control signal containing a cell identity associated with the cell; forming a subchannel by selecting a plurality of OFDM subcarriers within a frequency channel in a time slot; and transmitting data over the subchannel to a mobile station in the cell, wherein: the data are scrambled before modulation based on the cell identity; the scrambled data are modulated to produce modulated data symbols; and the modulated data symbols are mapped to the plurality of OFDM subcarriers in the subchannel.
7. The method of claim 1, wherein training symbols are transmitted with the modulated data.
9. The method of claim 7, wherein the training symbols are mapped to OFDM subcarriers in the frequency channel based on the cell identity.
 17
2
18
3
19
4
20
5
21
6
22
8
23
8

Claim 24 is also rejected for depending from a rejected base claim.


Claims 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-9 of U.S. Patent No. 9198179 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 16 of the instant application merely broaden the scope of claim 1 by omitting limitations such as, “forming a subchannel by selecting a plurality of OFDM subcarriers.” 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 9198179 B2.  The similarities have been color coded.

Claim # in Instant Application
( 17/184,961)
Claim # in Patent No. US  9198179 B2
16. (New)   A method for a base station in a cell of a wireless system using a transmission frame structure, each frame comprising a plurality of subframes, each subframe comprising a plurality of time slots, each time slot comprising a plurality of orthogonal frequency division multiplexing (OFDM) symbols, the method comprising: broadcasting a signal containing a cell identity associated with the cell; scrambling data before modulation based on the cell identity; modulating the scrambled data to produce modulated data symbols; mapping the modulated data symbols to a plurality of OFDM subcarriers in a subchannel, wherein the plurality of OFDM subcarriers are within a frequency channel in a time slot; transmitting data over the subchannel to a mobile station in the cell; and transmitting pilot symbols with the data, wherein the pilot symbols are mapped to one or more OFDM subcarriers in the frequency channel based on the cell identity.

Claim 1.   A method for a base station in a cell of a multi-cell wireless system using a transmission frame structure, each frame comprising a plurality of subframes, each subframe comprising a plurality of time slots, each time slot comprising a plurality of orthogonal frequency division multiplexing (OFDM) symbols, the method comprising: broadcasting a control signal containing a cell identity associated with the cell of the base station; forming a subchannel by selecting a plurality of OFDM subcarriers within a frequency channel in a time slot; and transmitting data over the subchannel to a mobile station in the cell, wherein: the data are scrambled based on the cell identity; the scrambled data are modulated to produce modulated data symbols; and the modulated data symbols are mapped, based on the cell identity, to the plurality of OFDM subcarriers in the subchannel.
7. The method of claim 1, wherein training symbols are transmitted with the modulated data.
9. The method of claim 7, wherein the training symbols are mapped to OFDM subcarriers in the frequency channel based on the cell identity.
 17
2
18
3
19
4
20
5
21
6
22
8
23
8

Claim 24 is also rejected for depending from a rejected base claim.

Allowable Subject Matter
Claims 25-31 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419